Citation Nr: 0513392	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  97-04 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUE

Entitlement to service connection for claimed hypertension.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by the RO.  

In February 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO in St. 
Petersburg, Florida.  

In July 1999 and October 2003, this case was remanded to the 
RO for additional evidentiary development.  

In October 2003, the Board also denied a claim for a 
compensable evaluation for the service-connected functional 
heart murmur.  Thus, the veteran's appeal as to this issue 
has been resolved and is not presently before the Board.  



FINDINGS OF FACT

1.  The veteran is first shown to have manifested 
hypertension in 1981, many years after service.  

2.  The currently demonstrated hypertension is not shown to 
be to due any event or incident during the veteran's period 
of active service.  .  



CONCLUSION OF LAW

The veteran's disability manifested by hypertension is not 
due to disease or injury that was incurred in or aggravated 
by military service; nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in April 2002 and 
March 2004 in which the RO advised the appellant of the type 
of evidence needed to substantiate her claim of service 
connection.  

In this letter, the RO also advised the appellant of her and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by her and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that she believed might be relevant to her claim and 
what VA would do to assist him in the development of her 
claim.  

Although this letter was issued after the initial 
adjudication of her claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
VCAA had not been enacted at the time that the RO initially 
adjudicated the claim in the 1994 rating decision.  

Furthermore, the notice letter provided to the veteran was 
provided by the AOJ prior to the transfer of his case to the 
Board, and the content of that notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and Supplemental Statements of the Case were 
issued.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices.  Therefore, to decide the issue on 
appeal would not be prejudicial to her.  

Furthermore, the Board finds that, to the extent possible, 
all obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Also, in compliance with the Board's remand instructions, the 
RO arranged for the veteran to undergo a VA examination in 
September 2004.  The report of this examination was obtained 
and associated with the claims folder.  

In November 2004, the physician who conducted that 
examination also provided an addendum to his report, which 
was also associated with the claims folder.

Therefore, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising her as to the evidence 
needed, and in assisting her in the development of her claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  



Analysis

The veteran is seeking service connection for hypertension.  
She essentially contends that hypertension first manifested 
while she was on active duty.  She has also reported that she 
may have received medication to treat high blood pressure 
while on active duty.  

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for chronic 
disabilities, such cardiovascular-renal disease, including 
hypertension, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hypertension.  In essence, the Board finds 
that the greater weight of probative evidence establishes 
that her hypertension is due to disease or injury that was 
incurred in or aggravated by service.    

The Board further finds that there is no evidence that the 
claimed hypertension became manifested to a degree of 10 
percent within one year of her discharge from service.  38 
C.F.R. §§ 3.307, 3.309.  

In this regard, the Board notes that the veteran's service 
medical records are negative for any diagnoses of 
hypertension, and that the first such diagnosis does not 
appear in the record until a September 1981 letter from a 
private physician, which is dated approximately twelve years 
after the veteran's separation from service.  

During her February 1999 personal hearing, the veteran 
alluded to the possibility that she might have been given 
medication to treat high blood pressure in service.  

However, the Board notes that the RO arranged for the veteran 
to undergo a VA examination in September 2004 so that a 
physician could review the claims folder and make a 
determination as to whether there was any evidence suggesting 
that hypertension had manifested during service.  

In the report of the September 2004 examination, it was noted 
that the veteran had described first being told that she had 
hypertension while being treated during her pregnancy in 
service.  

The examiner noted, however, that he did not have access to 
the veteran's service medical records and could not provide a 
definite opinion as to whether hypertension had occurred in 
service.  

Shortly thereafter, in November 2004, the RO arranged for the 
physician who conducted the September 2004 examination to 
have access to the veteran's claims folder, which included 
her service medical records.  

In a November 2004 addendum, the physician noted that her 
service medical records revealed a normal blood pressure 
reading of 120/88 in December 1966, and a normal blood 
pressure reading of 128/70 in September 1968.  The physician 
also noted that she had a very mildly elevated systolic 
pressure reading of 150/88 in November 1968.  

The physician explained, however, that he all other readings 
of elevated blood pressure occurred after 1981, such as a 
July 1981 notation of 100-152/90.  

For these reasons, the physician concluded that the veteran's 
hypertension was not noted while she was on active duty.  The 
Board notes in this regard that there is no contrary medical 
opinion of record.  

The Board has reviewed the remaining medical evidence of 
record and can find nothing to suggest that her hypertension 
had manifested to any degree prior to 1981.  In particular, 
the Board has reviewed records from a private hospitalization 
in September 1969, which occurred after the veteran had 
expressed thoughts of suicide.  

However, her blood pressure was noted to be 120/80 at that 
time, and no findings or diagnoses were noted with respect to 
high blood pressure or hypertension.  Similarly, the records 
from a subsequent hospitalization in 1971 are also negative 
for any such findings or diagnoses.  

In fact, the Board notes that there is no medical evidence of 
record containing a diagnosis of hypertension until 1981.  In 
a November 1981 letter, a VA physician discussed the 
veteran's medical history, including treatment for pneumonia 
in service and hospitalizations for nervousness in 1969 and 
1971.  However, there was no mention of any history of 
treatment for hypertension.  

Since 1981, the veteran has been repeatedly diagnosed with 
hypertension by numerous physicians.  However, her private 
and VA treatment records are negative for any suggestion that 
her hypertension was manifested while on active duty, or that 
it is otherwise etiologically related to disease or injury in 
service.  

Although the veteran may sincerely believe that her 
disability is related to service, she is not considered 
qualified to render medical opinions regarding the etiology 
of medical disorders, and her opinion is entitled to no 
weight or probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

As noted, the VA physician determined in his November 2004 
addendum that the evidence did not show that the veteran's 
hypertension occurred in service.  The Board believes this to 
be the most probative evidence of record regarding whether 
hypertension was incurred in service.  

In conclusion, since the preponderance of the evidence is 
against the veteran's claim, service connection for a 
disability manifested by hypertension is not warranted.  



ORDER

Service connection for hypertension is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


